United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
C.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CLEMENT J. ZABLOCKI VETERANS
AFFAIRS MEDICAL CENTER, Milwaukee, WI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1896
Issued: January 27, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 14, 2019 appellant filed a timely appeal from April 24 and July 9, 2019
merit decisions and a September 10, 2019 nonmerit decision of the Office of Workers’
Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s wageloss and compensation and entitlement to a schedule award effective April 4, 2018 because she
refused an offer of suitable work pursuant to 5 U.S.C. § 8106(c)(2); and (2) OWCP properly denied
appellant’s request for reconsideration of the merits of her claim, pursuant to 5 U.S.C. § 8128(a).
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 6, 2010 appellant, then a 47-year-old former licensed practical nurse, filed a
traumatic injury claim (Form CA-1) alleging that on February 10, 2010 she experienced panic
attacks and nightmares while in the performance of duty. She related that a patient had grabbed
her, pulled her into a room, and made sexual references. Appellant indicated that she had a past
history of sexual trauma while serving in the military, and that this event “triggered panic attacks
and nightmares.” She stopped work on February 11, 2010. Appellant resigned from employment
effective March 24, 2010. OWCP accepted the claim for an aggravation of depression and an
aggravation of post-traumatic stress disorder (PTSD).2 It paid appellant wage-loss compensation
on the supplemental rolls beginning March 10, 2010 and on the periodic rolls effective
February 8, 2015.
On January 27, 2016 OWCP referred appellant to Dr. Ilva Van Valkenburgh, a Boardcertified psychiatrist, for a second opinion examination.3
In a report dated February 11, 2016, Dr. Van Valkenburgh recounted appellant’s history of
an employment injury on February 11, 2010. She opined that appellant had continued symptoms
of the aggravation of PTSD and depression based on her ongoing symptoms. Dr. Valkenburgh
found that appellant’s condition had been inadequately treated and that the failure of the employing
establishment to rehire appellant in a modified capacity had contributed to her feeling worthless.
She noted that appellant had a relapse into alcohol abuse following the February 11, 2010
employment injury after 10 years of sobriety. Dr. Van Valkenburgh related, “Despite [appellant’s]
frequent relapses, I would consider this to be a temporary aggravation due to [appellant’s] poorly
treated emotional conditions, and would expect her to achieve complete sobriety once her PTSD
and depressive symptoms are better controlled.” She opined that appellant had continued
symptoms of “work[-]related disability” but that it was “possible for appellant’s condition to
improve with more aggressive treatment, and that would enable her to resume gainful employment
as an LPN [licensed practical nurse] at the [employing establishment] with the only permanent
restriction being that she never gets placed to work on a psychiatric unit.”
On September 28, 2016 Dr. Susan Powers, a Board-certified psychiatrist, advised that she
had been treating appellant for acute PTSD resulting from a work injury that had aggravated
preexisting chronic PTSD resulting from an assault in the military. She opined, “This acute
2

By decision dated May 21, 2010, OWCP denied appellant’s traumatic injury claim. It found that she had failed
to factually establish that the event occurred as alleged. By decision dated June 17, 2011, OWCP denied modification
of the May 21, 2010 decision. By decision dated September 26, 2011, it vacated its May 21, 2010 decision and
accepted the claim for an aggravation of PTSD and an aggravation of depression. In a separate decision of even date,
OWCP found that appellant was not entitled to continuation of pay as the injury had not been reported on an approved
form within 30 days.
3

In a May 20, 2015 report, Dr. Edgar B. Jackson, a Board-certified psychiatrist and OWCP referral physician,
advised that appellant’s traumatic injury had “caused stimulation to the amygdala which eventuated in the current
PTSD. However, the effects of stimulation were increased by the previous trauma which had remained on an
unconscious level. As a result, the final PTSD condition is the total of the effect of the first and second injuries.”
Dr. Jackson opined that appellant would not return to baseline and should not work in the environment where she had
experienced the trauma. He found that she could work in a nonpsychiatric unit.

2

exacerbation of [appellant’s] PTSD, caused by her work-related trauma, is currently resolved.
Dr. Powers is stable and doing very well, responding to her current psychiatric medication, with
no current symptoms of depression and acute PTSD at this time….” She advised that appellant
could work up to 20 hours per week without restrictions.
An electromyogram dated November 16, 2016 showed “bilateral distal median
neuropathies at the wrists such as may be seen in carpal tunnel syndrome.”
On March 12, 2017 appellant contended that she had sustained carpal tunnel syndrome due
to her February 11, 2010 employment injury. She advised that her depression and PTSD caused
her to rub her fingers against her clothing. Appellant also noted that she had incurred dental
expense from grinding her teeth.
On September 6, 2017 the employing establishment offered appellant a modified position
as a health technician (home health aide). It noted that her physician had found that she could
work up to 20 hours per week without restrictions. The employing establishment indicated that
appellant would have a tour schedule of either 3:00 p.m. to 11:30 p.m. or 2:00 p.m. to 10:30 p.m.
with rotation.
By letter dated September 7, 2017, OWCP advised appellant that it had determined that the
offered position was suitable, pursuant to 5 U.S.C. § 8106 (c)(2), and afforded her 30 days to
accept the position or provide reasons for his refusal. It informed her that an employee who refused
an offer of suitable work without cause was not entitled to wage-loss or schedule award
compensation. OWCP further notified appellant that she would receive any difference in pay
between the offered position and the current pay rate of the position held at the time of injury.
In a September 7, 2017 letter to the employing establishment, appellant maintained that
she should have been returned to work earlier and questioned why the salary offered was less than
she was making previously.
On September 14, 2017 appellant declined the offered position, asserting that she was
unable to currently work.
On September 18 and October 10, 2017 the employing establishment advised OWCP that
the offered position remained available.
In a report dated October 3, 2017, Dr. Maribeth Sadie, a psychologist, diagnosed
employment-related PTSD with continued symptoms. She found that appellant had not recovered
and that appellant occasionally had scattered thoughts and difficulty leaving her house. Dr. Sadie
opined that appellant was totally disabled from employment.
In an October 18, 2017 e-mail, the employing establishment advised that it had offered
appellant a position in one of its Greenhouses, which was not a mental health facility. It forwarded
a July 27, 2017 e-mail from her expressing interesting in applying for a part-time positon as a
health technician in one of the Greenhouses.
On November 28, 2017 OWCP again found that the position of health technician was
suitable. It informed appellant that an employee who refused an offer of suitable work without
3

cause was not entitled to wage-loss or schedule award compensation. OWCP further notified her
that she would receive any difference in pay between the offered position and the current pay rate
of the positon held at the time of injury. It afforded appellant 30 days to accept the position or
provide a written explanation for her refusal.
In a December 5, 2017 response, appellant indicated that she had refused the position
because she continued to experience depression and was angry about the salary offered and
characterized it as tantamount to being discriminatory.
By letter dated January 19, 2018, OWCP notified appellant that her reasons for refusing
the position were not valid and provided her 15 days to accept the position or have her entitlement
to wage-loss compensation benefits terminated. It advised her that the offered position remained
available.
On January 24, 2018 Dr. Patricia Jens, a Board-certified psychiatrist, related that she was
treating appellant for PTSD and bipolar affective disorder. She noted that appellant currently
received workers’ compensation benefits after a February 11, 2010 sexual assault at work.
Dr. Jens found that appellant’s mood swings had worsened since being offered a part-time
position. She related, “No medication combinations have been found yet which provide the
clinical stability necessary for [appellant] to return to work even part time.” In an office visit note
of even date, Dr. Jens noted that appellant had chronic PTSD from sexual trauma while in the
military and a subsequent assault while working.
On March 27, 2018 the employing establishment confirmed that the offered position
remained available.
By decision dated April 4, 2018, OWCP terminated appellant’s wage-loss compensation
and entitlement to a schedule award effective April 4, 2018 as she had refused an offer of suitable
work pursuant to 5 U.S.C. § 8106(c)(2). It noted that she had not accepted the offered position
and resumed work following its 15-day letter. OWCP determined that the opinion of Dr. Powers
constituted the weight of the evidence and established that appellant could perform the duties of
the offered position.
On April 17, 2018 appellant requested reconsideration.
Thereafter, OWCP received a report dated July 26, 2018 from Dr. Ronald Rubin, a
psychiatrist, who diagnosed PTSD and bipolar disorder.4 Dr. Rubin recommended that appellant
receive treatment from providers unaffiliated with the employing establishment. He noted that she
had been injured at work on a psychiatric unit and discussed her mental condition before the injury.
On July 27, 2018 appellant contended that Dr. Powers had released appellant to resume
work on September 28, 2016 but four days later had referred appellant to a mental health program
and indicated that her Global Assessment of Functioning (GAF) score was under 50.

4

OWCP also received a January 11, 2018 treatment notes from Dr. Jens.

4

In an August 18, 2018 letter, appellant questioned Dr. Powers’ finding that appellant could
resume work given that a week later she had found that appellant had a GAF score below 50, which
meant that she was disabled from employment. Dr. Powers also contended that appellant had
developed an anxiety disorder.
Appellant submitted two September 28, 2016 letters from Dr. Powers finding that appellant
could return to part-time employment.
On October 4, 2016 Dr. Powers referred appellant for to a psychosocial rehabilitation
program for veterans with “severe mental illness.” She diagnosed major depression or bipolar
affective disorder and advised that appellant had a GAF score of 50 or lower.
Appellant submitted literature providing an explanation of GAF scores. A GAF score
under 50 was applicable for individuals with serious symptoms or serious impairment in social,
occupational, or school functioning.
By decision dated December 10, 2018, OWCP denied modification of its April 4, 2018
decision. It noted Dr. Powers had referred appellant to a treatment center and diagnosed major
depression or bipolar affective disorder, but had not found a change in work restrictions. OWCP
further indicated that bipolar disorder was a preexisting condition.
On January 25, 2019 appellant requested reconsideration. In support of her request for
reconsideration, she submitted medical management notes from Dr. Jens dated January 24, 2018.
Appellant further submitted an October 3, 2017 report from Dr. Sadie, a psychologist, who
diagnosed PTSD from a sexual assault and found that appellant was totally disabled.
In an undated report received by OWCP on January 25, 2019, Dr. Holenarasipura Rajanna,
a psychiatrist, diagnosed PTSD and recurrent major depression due to appellant’s employment
injury. She advised that appellant’s employment-related condition had worsened due to inadequate
treatment and that appellant was unable to work in an inpatient unit. Dr. Rajanna opined that
appellant could work at a desk in a different building from where the incident occurred. She noted
that during an inpatient stay appellant had been stabilized with medication.
By decision dated April 24, 2019, OWCP denied modification of its December 10, 2018
decision.
On May 6, 2019 appellant requested reconsideration. She advised that she had contact the
employing establishment and that the job offer was for 16 hours one week and 24 hours the
following week, which would violate the restrictions set forth by Dr. Powers.
In an e-mail dated June 26, 2019, the employing establishment indicated that it had
extended the job offer based on the 20-hour per week restrictions and that it had intended to
schedule appellant for two days per week.
By decision dated July 9, 2019, OWCP denied modification of the April 24, 2019 decision.
On September 3, 2019 appellant requested reconsideration. She advised that the offered
position was not within her work schedule limitations.

5

By decision dated September 10, 2019, OWCP denied appellant’s request for
reconsideration of the merits of her claim, finding that she had not raised an argument or submitted
evidence sufficient to warrant reopening her case under 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
Under FECA5 once OWCP accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.6 Section 8106(c)(2) of FECA provides that a partially
disabled employee who refuses or neglects to work after suitable work is offered to, procured by
or secured for the employee is not entitled to compensation.7
Section 10.517(a) of FECA’s implementing regulations provides that an employee who
refuses or neglects to work after suitable work has been offered or secured by the employee, has
the burden of showing that such refusal or failure to work was reasonable or justified.8 Pursuant
to section 10.516, the employee shall be provided with the opportunity to make such a showing
before a determination is made with respect to termination of entitlement to compensation.9
To justify termination of compensation, it must show that the work offered was suitable,
that appellant was informed of the consequences of his or her refusal to accept such employment,
and that he or she was allowed a reasonable period to accept or reject the positon and submit
evidence or provide reasons why the position is not suitable.10 Section 8106(c)(2) will be narrowly
construed as it serves as a penalty provision, which may bar an employee’s entitlement to
compensation based on a refusal to accept a suitable offer of employment.11
ANALYSIS -- ISSUE 1
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss and compensation and entitlement to a schedule award effective April 4, 2018 because she
refused an offer of suitable work pursuant to 5 U.S.C. § 8106(c)(2).
OWCP failed to establish that appellant was capable of performing the offered position of
modified health technician. The issue of whether a claimant is able to perform the duties of an
offered position is a medical question that must be resolved by probative medical evidence.12 In
5

Supra note 1.

6

D.M., Docket No. 19-0686 (issued November 13, 2019); T.M., Docket No. 18-1368 (issued February 21, 2019).

7

5 U.S.C. § 8106(c)(2); see also M.J., Docket No. 18-0799 (issued December 3, 2018).

8

20 C.F.R. § 10.517(a).

9

Id. at § 10.516.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Chapter 2.814.4
(June 2013). See also R.A., Docket No. 19-0065 (issued M ay 14, 2019).
11

C.M., Docket No. 19-1160 (issued January 10, 2020); L.L., Docket No. 17-1247 (issued April 12, 2018).

12

See R.M., Docket No. 19-1236 (issued January 24, 2020).

6

finding the offered position suitable, OWCP relied upon the September 28, 2016 report of
Dr. Powers. Dr. Powers opined that appellant’s employment-related acute exacerbation of PTSD
had resolved and that appellant was stable, responding to medication, and could work up to 20
hours per week without restriction. However, on October 4, 2016 she advised that appellant had
a serious mental illness with a GAF score below 50 and referred her to a treatment program.
Dr. Powers diagnosed major depression or bipolar affective disorder. While OWCP noted that
bipolar disorder was a preexisting condition, in evaluating the suitability of a particular position,
OWCP must consider the employment-related condition as well as preexisting and subsequentlyacquired medical conditions.13 The Board finds that, given the inconsistencies in Dr. Powers’
findings on September 28 and October 4, 2016, her opinion is insufficient to support that appellant
could work as a modified health technician.
The Board has held that, for OWCP to meet its burden of proof in a suitable work
termination, the medical evidence should be clear and unequivocal that the claimant could perform
the offered position.14 As a penalty provision, section 8106(c)(2) must be narrowly construed.15
OWCP did not secure a medical report that reviewed the job offered and provide a clear, reasoned
opinion as to its suitability.16 Consequently, it has not met its burden of proof.17
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss and compensation and entitlement to a schedule award effective April 4, 2018 because she
refused an offer of suitable work pursuant to 5 U.S.C. § 8106(c)(2).18

13

R.M., id.; L.D., Docket No. 16-1169 (issued September 20, 2017); Gayle Harris, 52 ECAB 319 (2001).

14

E.G., Docket No. 18-0710 (issued February 12, 2019); Annette Quimby, 49 ECAB 304 (1998).

15

See D.G., Docket No. 16-1492 (issued January 3, 2017); Stephen A. Pasquale, 57 ECAB 396 (2006).

16

See D.M., Docket No. 17-1668 (issued April 9, 2018).

17

E.G., supra note 14.

18

In view of the Board’s disposition of Issue 1, Issue 2 is rendered moot.

7

ORDER
IT IS HEREBY ORDERED THAT the September 10, July 9, and April 24, 2019
decisions of the Office of Workers’ Compensation Programs are reversed.
Issued: January 27, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

